DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

1. 	Claims 1, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 16 of U.S. Patent No. 11,281,223 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11 and 20 are a broader recitation of the subject matter of claims 1, 15 and 16 of U.S. Patent No. 11,281,223.
2.	 Claim 1 of the instant application and U.S. Patent No. 11,281,223 are similar in that they recite the structure of an electric bicycle and a controller which includes a processor. The controller in each manages a torque that can be applied by a motor to assist the bicycle rider in pedaling. While claim 1 of the instant application adds “a non-transitory, computer readable medium storing instructions” it is presumed that the controller of claim 1 of U.S. Patent No. 11,281,223 includes such functionality and is conventional in electronic controllers to perform the subsequent electric bicycle pedaling assistance.  Claim 1 of the instant application removes limitations relating to a “second virtual gear” representative of a second ratio between a third and fourth torque on the bicycle pedals rendering it more broad than that of U.S. Patent No. 11,281,223. Claim 11 in the instant application and claim 15 of U.S. Patent No. 11,281,223 are directed to a controller based strategy to manage torque of an electric bicycle. Claim 1 in the instant application is broadened by eliminating the electric bicycle structure but still requires the structure in order to function and manage torque assistance to the bicycle pedals. Lastly, Claim 20 in the instant application which is in  dependent form, similarly recites the limitation of a virtual gear being one of a set of virtual gears as recited in claim 16 of U.S. Patent No. 11,281,223.
Thus, the invention of the more specific claims of U.S. Patent No. 11,281,223 is in effect a "species" of the invention of claims 1,11 and 20 respectively of the instant application. Since it has been held that the generic invention is anticipated by the species, claims 1, 11 and 20 are not patentably distinct from the respective mentioned claims 1, 15 and 16 of U.S. Patent No. 11,281,223. See In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993.) Claims 2-10, 12-19 depend from claims 1 and 11 respectively and rejected based on dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES M DOLAK/Primary Examiner, Art Unit 3618